UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-120507 KENERGY SCIENTIFIC, INC. (Exact name of the Registrant) New Jersey 20-1862816 (State of Incorporation) (I.R.S. Employer ID Number) 6 Minneakoning Road, Flemington, New Jersey (Address of Principal Executive Offices) (Zip Code) 908-788-0077 (Registrant’s Telephone No. including Area Code) Indicateby checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes _X_No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No _X_ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yes No _X_ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated fileroNon-accelerated fileroSmaller reporting company [x] (Do not check if a smaller reporting company) Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date: 9,924,630,443 shares outstanding of Class A Common stock, no par value as of April 30, 2011. KENERGY SCIENTIFIC, INC. TABLE OF CONTENTS PAGE Part I – Financial Information Item 1. Condensed Financial Statements: Condensed Balance Sheets – March 31, 2011 (Unaudited) and December 31, 2010 (Unaudited) 1 Condensed Statements of Operations - Three months ended March 31, 2011 and 2010 (Unaudited) 2 Condensed Statements of Cash Flows - Three months ended March 31, 2011 and 2010 (Unaudited) 3-4 Notes to Condensed Financial Statements (Unaudited) 5-19 Item 2. Management’s Discussion and Analysis of Financial Position and Results of Operations 20-22 Item 4. Controls and Procedures 23 Part II – Other Information Item 1. Legal Proceedings 24 Item 6. Exhibits 24 Part 1.Financial Statements Item 1 - Financial Statements KENERGY SCIENTIFIC, INC. CONDENSED BALANCE SHEETS March 31, December 31, ASSETS (Unaudited) (Unaudited) Current assets: Cash and cash equivalents $ $ Inventories Prepaid and other current assets Total current assets Property and equipment, net - Intangible assets, net Total assets $ $ LIABILITIES & STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Due to related parties Promissory note due to related parties - Convertible promissory note, net of unamortized debt discount of $30,863 and $34,803, respectively Convertible debentures, net of unamortized debt discount of $168,750 and $306,251, respectively Derivative liabilities Total current liabilities Stockholders' deficit: Preferred stock, $1.00 par value; authorized 1,000,000 shares; no shares issued and outstanding - - Common stock: Class A – no par value; authorized 20,000,000,000 shares; 9,924,630,443 and 9,462,553,043 shares issued and outstanding, respectively 4,635,140 4,491,896 Class B - $.01 par value; authorized 50,000,000 Shares; 10,000 shares issued and outstanding Class C - $.01 par value; authorized 20,000,000 Shares; no shares issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensed financial statements 1 KENERGY SCIENTIFIC, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended March 31, 2011 March 31, 2010 Net sales $ $ Cost of sales Gross margin Operating expenses: General and administrative expenses Depreciation and amortization 11 Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Amortization of debt discount ) ) Gain (loss) on valuation of derivative ) Total other income (expense) ) Income (loss) from operations before Income taxes ) Provision for income taxes - - Net income (loss) attributable to common Shares $ $ ) Basic income (loss) per common share $ $ ) Diluted income (loss) per common share $ $ ) Weighted average shares outstanding - Basic Diluted See accompanying notes to condensed financial statements 2 KENERGY SCIENTIFIC, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three months Ended March 31, March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Amortization of intangibles 11 (Gain) loss on valuation of derivative ) Amortization of debt discount Beneficial interest on conversion of debt - Changes in assets and liabilities: Increase in inventories ) - Increase in prepaid expenses ) - Increase in accounts payable and accrued Liabilities Increase in amounts due to related parties - Decrease in deferred maintenance contracts - ) Net cash provided by (used in) operating activities ) ) Cash flows from investing activities: Purchase of office equipment ) - Security deposit on GreenSmart store ) - Purchase of intangible assets ) - Net cash (used in) investing activities ) - Cash flows from financing activities: Issuance of promissory notes - related party - Net cash provided by financing activities - Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $
